 1   HEATHER E. WILLIAMS, CA Bar #122664
     Federal Defender
 2   REED GRANTHAM, CA Bar #294171
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950

 6   Attorney for Defendant
     NICHOLAS DELT
 7
 8                            IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                     Case No. 1:17-cr-00199-DAD-BAM

12                     Plaintiff,                  STIPULATION TO CONTINUE
                                                   SENTENCING HEARING; ORDER
13   vs.
                                                   Date: May 6, 2019
14   NICHOLAS DELT,                                Time: 10:00 a.m.
                                                   Judge: Honorable Dale A. Drozd
15                    Defendant.

16
17
18          IT IS HEREBY STIPULATED, by and between the parties hereto, and through their
19   respective attorneys of record, that the sentencing hearing set for Monday, April 1, 2019, at 10:00
20   a.m., before the Honorable Dale A. Drozd, be continued to Monday, May 6, 2019 at 10:00 a.m.

21          The parties wish to continue sentencing in this matter at the request of defense counsel, to
22   allow additional time for the preparation of sentencing materials on Ms. Delt’s behalf and for the
23   purpose of allowing additional time for mitigation investigation. Defense counsel is preparing a

24   sentencing video to submit in advance of the sentencing hearing which will require some additional
25   time to complete. A continuance to May 6, 2019, will therefore allow for the formal objections to
26   the PSR to be lodged and for mitigation evidence to be collected, organized, and presented to the
27   Court in advance of sentencing. Such a date is a mutually agreeable date for both parties. As this
28   is a sentencing hearing, no exclusion of time is necessary.
 1          The parties further stipulate to the following amended presentence schedule:

 2               •   Formal Objections Filed with Court and Served on Probation and Opposing
 3                   Counsel: April 22, 2019.

 4
 5                                               Respectfully submitted,

 6                                               HEATHER E. WILLIAMS
                                                 Federal Defender
 7
 8   DATED: March 18, 2019                       /s/ Reed Grantham
                                                 REED GRANTHAM
 9                                               Assistant Federal Defender
                                                 Attorney for Defendant
10                                               NICHOLAS DELT

11
                                                 MCGREGOR SCOTT
12                                               United States Attorney

13
     DATED: March 18, 2019                       /s/ Ross Pearson
14                                               ROSS PEARSON
                                                 Assistant U.S. Attorney
15                                               Attorney for Plaintiff

16
17
18                                              ORDER

19          GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that the sentencing hearing

20   set for Monday, April 1, 2019, at 10:00 a.m., before the Honorable Dale A. Drozd, be continued

21   to Monday, May 6, 2019, at 10:00 a.m. The presentence schedule shall be amended as set forth

22
     IT IS SO ORDERED.
23
24
        Dated:       March 19, 2019
                                                     UNITED STATES DISTRICT JUDGE
25
26
27

28


                                                   -2-
